DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 23 September 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-25 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (US 2015/0032260 A1, hereinafter Yoon).
Regarding claim 1, Yoon discloses a method of controlling a robotic system (Figures 1-3 & 7-9, robot 100), the method comprising: 
receiving, via at least one camera (Figures 2A, 3 & 8A-9, image capturing module 130, which includes camera 131) and at least one microphone (Figures 2A, 3 & 
identifying, based on the audio data component of the audiovisual data, a location of a sound source that emits sound that is represented in the audio data component of the audiovisual data, wherein the sound source is outside the visible part of the environment and is not represented in the visual data component of the audiovisual data (Figures 7-9; at least paragraphs 0095-0107, specifically as shown in Figures 7-9 wherein a user’s position is determined based on detected voice instructions from said user); and  
controlling operation of a controllable element (Figure 2A, travelling unit 160, cleaning unit 170) located in the environment based on the identified location of the sound source (Figures 7-9; at least paragraphs 0073-0075 and 0095-0107, specifically as shown in Figures 7-9 wherein based on the determined position of the user the robot is moved such that an image of the user is obtained by the image capturing unit (i.e. camera(s) 121, 131), and further wherein said robot may perform a cleaning function based on the user’s voice instructions).
Regarding claim 2, Yoon further discloses wherein the at least one microphone comprises an array of microphones comprising at least first and second microphones 
Regarding claim 3, Yoon further discloses wherein the identifying of the location of the sound source comprises determining a direction and/or a distance of the sound source with respect to the at least one microphone (Figures 7-9; at least paragraphs 0095-0107, wherein the cleaning robot 100 compares input times of the voice signals input to the three microphones 141, 143 and 145 and the amplitudes of the voice signals, thereby estimating the direction of the user).
Regarding claim 4, Yoon further discloses wherein the identifying of the location of the sound source comprises using a spatial model of the environment (Figures 7-9; at least paragraphs 0066-0071 and 0095-0107, wherein the image capturing unit includes a three-dimensional camera 131 which may employ a stereo camera module or a depth sensor module for capturing a three dimensional image of an object to be captured (i.e. a detected person, sound source, etc.)).
Regarding claim 5, Yoon further discloses wherein the spatial model of the environment represents at least part of the audible part of the environment, wherein the at least part of the audible part of the environment is not also part of the visible part of 
Regarding claim 6, Yoon discloses the method further comprising generating the spatial model using data received via the at least one camera and/or via the at least one microphone (at least as in paragraphs 0066-0071 and 0095-0104, wherein the image capturing module and voice input unit collect audiovisual data by the robot in an environment in which said robot is located).
Regarding claim 7, Yoon discloses the method further comprising identifying an activity type of the audible activity (Figures 7-9; at least paragraphs 0095-0107, specifically as in at least Figure 7, wherein the robot is instructed to look at the user based on the user’s voice instruction of “ROBOT, LOOK HERE!”, and as further shown in Figure 9 based on the user’s voice instruction of “CLEAN HERE!”).
Regarding claim 8, Yoon further discloses wherein the identifying of the location of the sound source is based at least in part on the identified activity type of the audible activity (Figures 7-9; at least paragraphs 0095-0107, specifically as in at least Figure 7, wherein the robot is instructed to look at the user based on the user’s voice instruction of “ROBOT, LOOK HERE!”, and as further shown in Figure 9 based on the user’s voice instruction of “CLEAN HERE!”).
Regarding claim 9, Yoon further discloses wherein the controllable element is comprised in a self-propelling device and wherein the controlling of the operation of the controllable element comprises causing the self-propelling device to avoid the location 
Regarding claim 10, Yoon further discloses wherein the controllable element is comprised in a self-propelling device and wherein the controlling of the operation of the controllable element comprises causing the self-propelling device to move towards the location of the sound source (Figures 7-9; at least paragraphs 0072-0075 and 0095-0107, wherein the travelling unit 160 moves/rotates the cleaning robot, and further wherein said robot is controlled based on the voice instructions of a user, specifically at least as in Figure 7 wherein the user’s voice instruction to the robot is “ROBOT, LOOK HERE!”).
Regarding claim 11, Yoon discloses the method further comprising determining a location of at least part of the robotic system using the location of the sound source as a reference location (Figures 7-9 and 11A-B; at least paragraphs 0095-0107 and 0112-0116, wherein the direction and/or distance between the user and the robot is determined).
Regarding claim 12, the method further comprising, in response to determining that the audible activity is outside an initial field of view of the at least one camera, causing the at least one camera to be configured to have a further, different field of view (Figures 7-9; at least paragraphs 0095-0107, at least as shown in Figures 7-9, wherein the robot is controlled (i.e. moved, rotated, etc.) such that the detected sound (i.e. voice 
Regarding claim 13, Yoon further discloses wherein controlling the operation of the controllable element comprises transmitting a control signal to the controllable element (Figures 7-9; at least paragraphs 0095-0107, wherein the cleaning robot cleans a designated area indicated by a user).
Regarding claim 14, Yoon discloses the method further comprising analyzing the visual data component of the audiovisual data for visible activity corresponding to the audible activity (Figures 7-9 and 11A-B; at least paragraphs 0095-0107 and 0109-0116, wherein the robot analyzes the user’s hand movements regarding a particular area that is designated to either be cleaned or not cleaned).
Regarding claim 15, Yoon further discloses wherein the audible activity is caused by activity of a person located in the environment (Figures 7-9; at least paragraphs 0095-0107, at least as shown in Figures 7 & 9 wherein a user located in the same environment as the robot provides voice instructions to said robot).
Regarding claim 16, Yoon discloses the method further comprising identifying the person (Figures 7-9 and 11A-B; at least paragraphs 0095-0107 and 0109-0116, wherein the location of a person with the environment is detected, and further wherein said cleaning robot may detect the face of a user).
Regarding claim 17, Yoon further discloses wherein the at least one camera, the at least one microphone and the at least one controllable element are all comprised in the same electronic device as each other (Figures 2A & 3; at least paragraphs 0063 and 0066-0071, specifically as shown in at least the reference Figures).
Regarding claim 18, Yoon further discloses wherein the at least one camera, the at least one microphone and the at least one controllable element are distributed across at least two different electronic devices (Figures 1-3, 5 & 6; at least as in paragraphs 0061, 0066-0071 and 0087-0093, wherein both the robot 100 and the portable mobile terminal 200 include one or more of a camera, microphone and interface (i.e. touch screen panel 211, manipulation unit 110, etc.) for collecting information and/or controlling said cleaning robot).
Regarding claim 19, Yoon further discloses wherein the at least one camera, the at least one microphone and/or the at least one controllable element is comprised in: a vacuum cleaner; a lawnmower; a smart home controller; a robotic pet; an appliance; a vehicle; and/or a robotic assistive device (Figures 1-3; at least as in paragraphs 0063, 0066-0071 and 0076-0078, wherein said robot 100 is a cleaning robot, also construed as at least an appliance, a vehicle and/or a robotic assistive device).
Regarding claim 20, Yoon further discloses wherein the controllable element is configured to control at least one environmental parameter of the environment (Figures 1-3; at least as in paragraphs 0063 and 0073-0078, wherein the travelling unit 160 and the cleaning unit 170 work together to sweep and/or dust a cleaning area within the environment).
Regarding claim 21, Yoon further discloses wherein the identified location of the sound source is a first location of the sound source, and wherein method comprises: identifying, based on at least the audio data component of the audiovisual data, a second location of the sound source (Figures 7-9 and 11A-B; at least paragraphs 0095-
Regarding claim 22, Yoon further discloses wherein the second location of the sound source is within the visible part of the environment (Figures 7-9 and 11A-B; at least paragraphs 0095-0107 and 0109-0116, wherein the robot identifies a first location/direction of the user (i.e. sound source), and further wherein based on locating the user the robot further determines a second location of the sound source, such as a user’s face, hand and/or shoulder location).
Regarding claim 23, Yoon discloses the method further comprising identifying, based on the audiovisual data, at least one attribute of further activity, wherein the further activity involves emission of sound by a further sound source that is within the visible part of the environment and that is represented in the visual data component of the audiovisual data (Figures 7-9; at least paragraphs 0095-0107, specifically as in at least Figure 7, wherein the robot is instructed to look at the user based on the user’s voice instruction of “ROBOT, LOOK HERE!”, and as further shown in Figure 9 wherein an additional user’s voice instruction of “CLEAN HERE!” is provided with the visual indication of where to clean).
Regarding claim 24, Yoon discloses a robotic system (Figures 1-3, robot 100; at least as in paragraphs 0060-0064) comprising a controller (Figures 1-3, robot controller 190; at least as in paragraphs 0081-0085) configured to perform a method according to claim 1 (as indicated in the referenced sections of claim 1 above).
Regarding claim 25, Yoon discloses a computer program (at least as discussed in paragraph 0085, wherein the controller 190 may include a microprocessor that performs an arithmetic operation on the control program) arranged to perform a method according to claim 1 (as indicated in the referenced sections of claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664